                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                EASTERN DIVISION

                                   NO. 4:19-CR-00030-D



   UNITED STATES OF AMERICA

       V.                                                     ORDER TO SEAL

   ROSALIND CHANTICE JACKSON




       On motion of the Defendant, Rosalind Jackson, and for good cause shown, it is hereby

ORDERED that docket entry number 42 be sealed until further notice by this Court.

       IT IS SO ORDERED.

       This, the     ~1    day of January, 2021.




                                    J  ES C. DEVER III
                                    UNITED STATES DISTRICT JUDGE




        Case 4:19-cr-00030-D Document 49 Filed 01/27/21 Page 1 of 1
